DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-16 of US Patent No. 10909464. 

Although the conflicting claims are not identical, they are not patentably distinct from each other. Below is a side by side comparison of representative claim 1 of the instant application and representative claim 1 of US Patent No. 10909464.
Claim 1 of instant application
Claim 1 of US Patent No. 10909464
1. A computerized system to improve battery life of a user device, comprising:
1.  A computerized system comprising:
one or more sensors configured to provide user data; 
one or more processors; and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method of providing an inferred user location, the method comprising:
one or more sensors configured to 
provide sensor data comprising at least location information;  
one or more processors; and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method of providing a personalized computing experience to a user based on a predicted future location of the user, the method comprising: 
determining, using the one or more sensors, a current context of the user; 
determining, using the one or more sensors, a current visit comprising a 
current context including at least a current location of the user;  
determining a set of historic visits by the user to a possible current location;
determining a set of historic visits by the user to the current location;
based on the current context and set of historic visits, determining a pattern-based inference of a location of the user;
determining, from the set of historic visits, a plurality of subsets of historic visits, 

based on the subsets of historic visits, determining a set of candidate predictions of a future location of the user, comprising a 
candidate prediction for each subset of historic visits;  
determining a pattern-based prediction of the future location of the user from the set of candidate predictions;  
determining an explicit signal for the user indicating information related to the user's possible location at a time corresponding to the pattern-based prediction;
determining an explicit signal for the user indicating information related to a location of the user at a future time corresponding to the pattern-based prediction; 
performing conflation of the explicit signal and pattern-based prediction to determine a coherent inference of the user's location; and
performing conflation of the explicit signal and  the pattern-based prediction to determine a coherent prediction of the user's 
future location, wherein the coherent prediction of the user's future location comprises a next semantic location for the 

initiating the personalized computing experience to the user based on the coherent prediction of the user's future location. 


As show in the comparison above, claim 1 of the instant application contain several differences from claim 1 of US Patent No. 10909464 (‘464 patent).  Claim 1 of the instant application uses different terminology, including inferred user location (instant application) vs predicted future location of the user (‘464 patent), possible current location (instant application) vs current location (‘464 patent), pattern-based inference (instant application) vs pattern-based prediction (‘464 patent), user’s possible location (instant application) vs location of the user at a future time (‘464 patent).  The differences in terminology is obvious as predicted future location of the user is an inferred user location, a current location is reasonably interpreted as a possible current location, a pattern-based prediction is a pattern-based inference, and location of the user at a future time would be a user’s possible location. 
Claim 1 of the instant application discloses providing the coherent inference of the user's location to at least one inferred location consumer, which is not disclosed in the ‘464 patent. However, this difference is obvious because ‘464 patent discloses initiating the personalized computing experience to the user based on the coherent prediction of the user's future location, the entity providing the personalized computing experience would be an inferred location consumer which provides the personalized computing experience using the inferred location. 

Claim 13 is similar in scope to claims 13 of the ‘464 patent.  The difference between the two claims are similar to the analysis above for claim 1 of the instant application.
Claims 14-16 of the instant application recite features that are similar to the features recited in claims 14-16 of the ‘464 patent and are not patentably distinct from claims 14-16 of the ‘464 patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a pattern-based inference” and “pattern-based prediction.”  It is not clear if pattern-based inference is the same as pattern-based prediction.

Claims 5, 6, 15, and 18 recite “the possible current visit.” There is insufficient antecedent basis for this limitation in the claims.  Parent claims 1, 13, and 17 recite “a possible current location.” It is clear if “the possible current visit” refers to “a possible current location.”

Claim 8 recites “the set of candidate pattern-based predictions.”   There is insufficient antecedent basis for this limitation in the claim.  Parent claim 6 recites “a set of candidate pattern-based inferences.” It is clear if “the set of candidate pattern-based predictions” refers to “a set of candidate pattern-based inferences.”

	Appropriate corrections are required. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faaborg et al. (US 2014/0343841, hereinafter Faaborg).

As per claim 1, Faaborg teaches the invention as claimed, including to improve battery life of a user device, comprising: 

one or more processors (see at least [0022]); and 
computer storage memory having computer-executable instructions stored thereon (see at least [0006]) which, when executed by the processor, implement a method of providing an inferred user location (i.e., determine predicted destination of the user, see at least [0006], [0015]), the method comprising: 
determining, using the one or more sensors, a current context of the user (i.e., determining current location of computing device and current time, wherein the computing device is associated with a user, see at least [0004], [0024], [0027]); 
determining a set of historic visits by the user to a possible current location (i.e., determining a first set of indications from the plurality of indications of locations at which the computing device was previous located, determining that the current location of the computing device corresponds to the first location, see at least [0057], [0096]); 
based on the current context and set of historic visits, determining a pattern-based inference of a location of the user (i.e., determine one or more location patterns, determine a predicted destination based at least in part on a current location, previous locations, and location pattern, see at least [0057], [0089], [0091], [0092], [0096]); 
determining an explicit signal for the user indicating information related to the user's possible location at a time corresponding to the pattern-based prediction (i.e., access, review and/or monitor email information, telephone call information, text 
performing conflation of the explicit signal and pattern-based prediction to determine a coherent inference of the user's location (i.e., destination prediction module may utilize combinations of various types of information (e.g., location information and text message information) to determine a predicted destination of the user, see at least [0060]); and 
providing the coherent inference of the user's location to at least one inferred location consumer (i.e., send predicted travel information to computing devices associated with one or more other  users or social network service, see at least [0013], [0036], [0038], [0039]). 

As per claim 3, Faaborg teaches wherein the coherent inference of the user’s location comprises a semantic location for the user including at least a likely length of stay, likely departure time from the coherent inference of the user's location, user activity likely to be performed at the coherent inference of the user's location, a venue of the coherent inference of the user's location, or another person likely to be present at the coherent inference of the user’s location (i.e., other users that are currently at the user’s predicted destination, or other users currently travelling to the user’s predicted destination, see at least [0040]).
As per claim 11, Faaborg teaches wherein the explicit signal comprises information associated with a possible location of the user, and wherein the explicit signal includes 

As per claim 13, Faaborg teaches the invention as claimed, including a computing device comprising a computer memory and a computer processor that is configured to allow a computer application or service to determine and utilize a prediction of a user location to provide improve battery life on the computing device, the computing device comprising: 
a computer program stored on the computer memory having computer instructions that when executed by the computer processor cause the program to (see at least [0006]): 
determine a current context of a possible current user location (i.e., determining current location of computing device and current time, wherein the computing device is associated with a user, see at least [0004], [0024], [0027]); 
determine a set of historic visits by the user related to the possible current location (i.e., determining a first set of indications from the plurality of indications of locations at which the computing device was previous located, determining that the current location of the computing device corresponds to the first location, see at least [0057], [0096]); 
based on the current context and set of historic visits, determine a history-based prediction of a location of the user (i.e., determine one or more location patterns, determine a predicted destination based at least in part on a current location, previous locations, and location pattern, see at least [0057], [0089], [0091], [0092], [0096]); 
determine an explicit signal for the user related to a possible location of the user, at a time corresponding to the history-based prediction of a user location (i.e., access, review and/or monitor email information, telephone call information, text message 
conflate the explicit signal and history-based prediction to determine a coherent inference of user location (i.e., destination prediction module may utilize combinations of various types of information (e.g., location information and text message information) to determine a predicted destination of the user, see at least [0060]); and 
provide the coherent inference of the user location to an inferred location consumer (i.e., send predicted travel information to computing devices associated with one or more other  users or social network service, see at least [0013], [0036], [0038], [0039]).

As per claim 14, Faaborg teaches wherein the coherent inference of the user location comprises a semantic location for the user including at least an expected length of stay at the coherent inference of user location, an expected departure time from the coherent inference of user location, user activity likely to be performed at the coherent inference of user location, a venue of the coherent inference of user location, or another person likely to be present at the coherent inference of user location (i.e., other users that are currently at the user’s predicted destination, or other users currently travelling to the user’s predicted destination, see at least [0040]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Li et al. “Inferring Movement Trajectories from GPS Snippets” (hereinafter Li).

As per claim 2, Faaborg teaches wherein the inferred location consumer uses the inferred coherent inference of the user’s location (i.e., send predicted travel information to computing devices associated with one or more other  users or social network service, see at least [0013], [0036], [0038], [0039]).
Faaborg does not explicitly teach instead of any other location signal.
Li teaches an inferred location consumer uses inferred coherent inference of a user’s location instead of any other location signal (i.e., GPS location records only available when a navigation software is activated, prediction of future locations crucial for saving battery life and to establish geofences that can be exploited by location based services, see at least page 325, section 1).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg such that the inferred location consumer uses the inferred coherent inference of the user’s location instead of any other location signal because Faaborg only disclose sending the predicted travel information and does not disclose sending .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Tran et al. “Next Place Prediction using Mobile Data” (hereinafter Tran), further in view of Marti et al. (US 2014/0364149, hereinafter Marti).

As per claim 4, Faaborg does not explicitly teach wherein the pattern-based inference is determined based on a possible location having the highest observation count in a subset of the set of historic visits. 
	Tran teaches pattern-based inference is determined based on a next location visited after the current location in a subset of the set of historic visits (i.e., predicting future location of a user given his or her current location and associated metadata based on user-specific decision trees learned from each user’s history, using features of the current visit to descend the decision tree to obtain a leaf node which contains a set of training visit sets that most closely match the current visit, see at least abstract, pages 3-4, section 4.1),
Tran teaches considering using the highest observation count to predict the future destination (i.e., we could select the most frequent place ID from this set, see at least page 4, section 4.1.2).  In addition, Marti teaches pattern-based inference is determined based on a next location visited after the current location having the highest observation count (i.e., more transitions from one state to another state in the past at the given time can correspond to a higher probability density value, providing the location as predicted future location can include identifying a state associated with a highest probability, and designating the location associated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg such that the pattern-based inference is determined based on a next location visited after the current location having the highest observation count in a subset of the set of historic visits as similarly taught by Tran and Marti. Faaborg takes current context into consideration when predicting a destination of a user (see at least [0057] of Faaborg) and the use of a subset to determine the predicted destination based on the current context as taught by Tran would have been obvious to one of ordinary skill in the art as it is applying a known technique to a known method to yield predictable results, which obtains the set of training set visits that most closely match the current visit (see at least pages 3-4, section 4.1 of Tran). It would have been obvious to one of ordinary skill in the art to make the  prediction based on the next location having the highest observation count as similarly taught by Marti in order to select a location using known criteria in the art which includes selecting a location that has more visits (see at least [0084] of Marti).

As per claim 5, Faaborg teaches wherein the each historic visit includes at least a behavior feature pattern or a periodic feature pattern in common with the current visit (i.e., predicted destination determined based on daily pattern, see at least [0089], [0092]).
Faaborg does not explicitly teach the historic visit is in the subset of historic visits.
Tran teaches wherein the each historic visit in the subset of historic visits includes at least a behavior feature pattern or a periodic feature pattern in common with the current visit (i.e., features such as isHoliday, isWeekend, Weekday, see at least pages 3-4, section 4.1).
.

Claims 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Tran.
As per claim 6, Faaborg teaches wherein determining the current context comprises determining one or more features of the current visit (i.e., determine a current time, see at least [0024]).
Faaborg does not explicitly teach wherein determining the pattern-based inference comprises: determining a set of candidate pattern-based inference, each candidate pattern-based inference determined using a subset of the set of historic visits, each subset of the set of historic visits having at least one feature in common with the possible current visit; determining a corresponding prediction confidence with each candidate pattern-based inference; and selecting the candidate prediction having the highest prediction confidence as the determined pattern-based inference.

determining a corresponding prediction confidence with each candidate pattern-based inference (i.e., difference between its leaving time and the leaving time of the test set visit, see at least page 4, section 4.1.2); and 
selecting the candidate inference having the highest prediction confidence as the determined pattern-based inference (i.e., select from the visit set the visit with the smallest difference between its leaving time and the leaving time of the test set visit, if this difference is less than a user-specified threshold, then we use the next place ID of v as the prediction, see at least page 4, section 4.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg to determine a set of candidate pattern-based inference, each candidate pattern-based inference determined using a subset of the set of historic visits, each subset of the set of historic visits having at least one feature in common with the possible current visit; determine a corresponding prediction confidence with each candidate 

As per claim 15, Faaborg teaches wherein determining the current context comprises determining a plurality of features of the possible current visit (i.e., determining current location of computing device and current time, see at least [0004], [0024], [0027], [0057). 
Faaborg does not explicitly teach wherein the computer instructions, when executed by the computer processor, determine a subset of historic visits having the plurality of features of the possible current visit, and wherein the history-based prediction is determined as the location having the highest observation count in the subset.
Tran teaches determining a plurality of features of a possible current visit (i.e., features of the current visit, see at least abstract, pages 3-4, section 4.1); determine a subset of historic visits having the plurality of features of the possible current visit (i.e., using features of the current visit to descend the decision tree to obtain a leaf node which contains a set of training visit sets that most closely match the current visit, see at least abstract, pages 3-4, section 4.1); and wherein the history-based prediction is determined as the location having the highest observation count in the subset (i.e., we could select the most frequent place ID from this set, see at least page 4, section 4.1.2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg determine a subset of historic visits having the plurality of features of the possible current visit as similarly taught by Tran because 

As per claim 16, Faaborg teaches wherein the plurality of patterns includes a behavior feature pattern or a periodic feature pattern in common with the current visit (i.e., predicted destination determined based on daily pattern, see at least [0089], [0092]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Tran, further in view of Bhagavat et al. (US 2010/0142808, hereinafter Bhagavat).

As per claim 7, Faaborg, Tran, and Marti do not explicitly teach wherein the prediction confidence is determined as a product of a prediction probability and a prediction significance corresponding to the candidate inference.
Bhagavat teaches a prediction confidence score is determined as a product of a probability and a significance (i.e., confidence value may be obtained by multiplying a factor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg such that the prediction confidence is determined as a product of a prediction probability and a prediction significance corresponding to the candidate inference as similarly taught by Bhagavat because prediction probability and prediction significance are known in the art (see at least [0052] of Marti), and determining confidence values as a product of probability and significance is known in the art (see at least [0029] of Bhagavat). Thus, the modification to determine a confidence value as taught by Bhagavat would have been obvious as applying a known technique to a known method to achieve predictable results.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Tran, further in view of Marlevi et al. (US 5,572,221, hereinafter Marlevi), further in view of Marti.

As per claim 8, Faaborg does not explicitly teach wherein determining the set of candidate pattern-based predictions comprises, for each candidate prediction: performing visit filtering to determine the subset of historic visits; determining a similarity score for each historic visit in the subset with respect to the possible current visit; determining from the subset of historic visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historic visits having a similarity score 
Tran teaches performing visit filtering to determine the subset of historic visits (i.e., using features of the current visit to descend the decision tree to obtain a leaf node which contains a set of training visit sets that most closely match the current visit, see at least abstract, pages 3-4, section 4.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg to perform visit filtering to determine the subset of historic visits as similarly taught by Tran because Faaborg takes current context into consideration when predicting a destination of a user (see at least [0057] of Faaborg) and the use of a subset to determine the predicted destination based on the current context as taught by Tran would have been obvious to one of ordinary skill in the art as it is applying a known technique to a known method to yield predictable results, which obtains the set of training set visits that most closely match the current visit (see at least pages 3-4, section 4.1 of Tran).
Marlevi teaches determining a similarity score for each historic visit in a subset with respect to a possible current visit (i.e., comparing a current sequence that includes the current location of the mobile terminal and a plurality of previous locations of the mobile terminal to each of a plurality of stored sequences that each include previous locations of the mobile terminal, matching schemes include second-class matching or third-class matching, see at least column 3, lines 1-25, column 7, lines 43-57, column 11, line 60 – column 13, line 58); 
determining from the subset of historic visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historic visits having a similarity score that satisfies the similarity threshold (i.e., MC or MT that 3), MC or MT that fulfill the [Symbol font/0x66]-matching requirement with confidence value [Symbol font/0x61]4, see at least column 11, line 60 – column 13, line 58);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg and Tran to determining a similarity score for each historic visit in a subset with respect to the possible current visit and determining from the subset of historic visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historic visits having a similarity score that satisfies the similarity threshold as similarly taught by Marlevi in order to predict a next location by using quantitative measure of a degree of matching between a current sequence and stored sequences of previous locations (see at least column 3, lines 1-25 of Marlevi).
Marti teaches determine candidate pattern-based prediction based on a next location that occurs the most often, after the current location, in an example set (i.e., more transitions from one state to another state in the past at the given time can correspond to a higher probability density value, providing the location as predicted future location can include identifying a state associated with a highest probability, and designating the location associated with the state with the highest probability as the predicted future location, see at least [0052], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg and Tran to determine candidate pattern-based prediction based on a next location that occurs the most often, after the current location, in the example set as similarly taught by Marti because Marlevi teaches a prediction is determined from the example set (see at least column 13, lines 43-58 of Marlevi) and determining the 
.
As per claim 9, Faaborg does not explicitly teach wherein the similarity score for each historic visit is based on the number of features in common with the possible current visit, and wherein the similarity threshold is predetermined or based on the number of historic visits in the subset.
Marlevi teaches wherein the similarity score for each historic visit is based on the number of features in common with the possible current visit (i.e., degree of that the duration of a first sequence of states matches the duration of a second sequence of states having a similar length (velocity or time-matching), degree that the frequency of a first sequence of states having a similar length (frequency or period matching), see at least column 11, line 60 – column 13, line 58), and wherein the similarity threshold is predetermined or based on the number of historic visits in the subset (see at least column 23, lines 36-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg and Tran such that the similarity score for each historic visit is based on the number of features in common with the possible current visit, and wherein the similarity threshold is predetermined or based on the number of historic visits in the subset as similarly taught by Marlevi in order to predict a next location by using .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Tran, further in view of Marlevi, further in view of Marti, further in view of Chen et al. “A personal route prediction system based on trajectory data mining” (hereinafter Chen).

As per claim 10, Faaborg does not explicitly teach determining a similarity score for each historic visit comprises determining a visitation sequence similarity between the historic visit and the current visit using a Levenschtein distance.
Chen teaches determining a similarity between two sequences using Levenschtein distance (i.e., Levenschtein distance was a traditional metric used to measure the difference between two sequences, see at least page 1281, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified Faaborg such that determining a similarity score for each historic visit comprises determining a visitation sequence similarity between the historic visit and the current visit using a Levenschtein distance as similarly taught by Chen because Levenschtein distance is known in the art to be a traditional metric used to measure difference between two sequences (see at least page 1281, paragraph 1 of Chen), and the modification to use Levenschtein distance would have been obvious to one of ordinary skill in the art as applying a known technique to a known method to achieve  predictable results. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Bapierre, “Context specific next location prediction”.

As per claim 12, Faaborg does not explicitly teach wherein performing conflation of the explicit signal and pattern-based inference comprises: determining an explicit signal confidence associated with the explicit signal; based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the pattern-based prediction; and based on the level of conflict: (1) overriding the pattern-based prediction with location information derived from the explicit signal to determine the coherent prediction; (2) modifying the pattern-based prediction according to the explicit signal to determine the coherent prediction; or (3) determining that the explicit signal will not impact the pattern-based prediction, and providing the pattern-based prediction as the coherent prediction.
Bapierre teaches performing conflation of the explicit signal and pattern-based prediction comprises: determining an explicit signal confidence associated with an explicit signal (i.e., user’s adherence to schedules, see at least pages 162-163, section 6.2.1); 
based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the pattern-based prediction (i.e., user’s adherence to schedules [Symbol font/0x75] and location associated with the user’s schedule and remaining locations, see at least pages 162-163, section 6.2); and 
based on the level of conflict: (1) overriding the pattern-based prediction with location information derived from the explicit signal to determine the coherent prediction; (2) modifying the pattern-based prediction according to the explicit signal to determine the coherent prediction; or (3) determining that the explicit signal will not impact the pattern-based prediction, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg such that performing conflation of the explicit signal and pattern-based inference comprises: determining an explicit signal confidence associated with the explicit signal; based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the pattern-based prediction; and based on the level of conflict: (1) overriding the pattern-based prediction with location information derived from the explicit signal to determine the coherent prediction; (2) modifying the pattern-based prediction according to the explicit signal to determine the coherent prediction; or (3) determining that the explicit signal will not impact the pattern-based prediction, and providing the pattern-based prediction as the coherent prediction as similarly taught by Bapierre because the influence of discrete knowledge on the mobility of a user depends on the user’s adherence to appointments and thus it is desirable to adjust the location prediction depending on user’s adherence (see at least pages 162-163, section 6.2 of Bapierre).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Grzywaczewski et al. (US 2017/0013408, hereinafter Grzywaczewski), further in view of Li.

As per claim 17, Faaborg teaches the invention as claimed, including a computerized method for providing improved battery life to a user device based on an inferred location of the user, the method comprising:: 
determining a current context of the user (i.e., determining current location of computing device, wherein the computing device is associated with a user, see at least [0004], [0024], [0027]); 
determining a set of historic visits by the user to a possible current location (i.e., determining a first set of indications from the plurality of indications of locations at which the computing device was previous located, determining that the current location of the computing device corresponds to the first location, see at least [0057], [0096]); 
based on the current context and set of historic visits, determining a pattern-based inference of a location of the user (i.e., determine one or more location patterns, determine a predicted destination based at least in part on a current location, previous locations, and location pattern, see at least [0057], [0089], [0091], [0092], [0096]); 
determining an explicit signal for the user (i.e., access, review and/or monitor email information, telephone call information, text message information, application information, or other information to predict travel destination, see at least [0059], [0060]); 
performing conflation of the explicit signal and pattern-based inference to determine a coherent inferred location for the user (i.e., destination prediction module may utilize combinations of various types of information (e.g., location information and text message information) to determine a predicted destination of the user, see at least [0060]); and 

Faaborg does not explicitly teach the explicit signal indicating an alternative possible location of the user at a time corresponding to the pattern-based inference.
Grzywaczewski teaches determine an explicit signal for the user indicating an alternative possible location of the user at a time corresponding to a pattern-based inference (i.e., non-routine event at a time that substantially match a routine event and is at an alternative location, see at least [0031], [0032], 0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg such that the explicit signal indicating an alternative possible location of the user at a time corresponding to a pattern-based inference as similarly taught by Grzywaczewski because it is known in the art that user’s personal data such as meetings, appointments do not occur according to a regular pattern and these type of non-routine events are taken into consideration when predicting a user’s destination (see at least [0031]-[0040] of Grzywaczewski).
Faaborg does not explicitly teach instead of a GPS signal.
Li teaches an inferred location consumer uses inferred coherent inference of a user’s location instead of a GPS signal (i.e., GPS location records only available when a navigation software is activated, prediction of future locations crucial for saving battery life and to establish geofences that can be exploited by location based services, see at least page 325, section 1).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg such that the inferred location consumer uses the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Grzywaczewski, further in view of Li, further in view of Tran.
As per claim 18, Faaborg teaches wherein determining the current context comprises determining one or more features of the current visit (i.e., determine a current time, see at least [0024]).
Faaborg does not explicitly teach wherein determining the pattern-based inference comprises: determining a set of candidate pattern-based inference, each candidate pattern-based inference determined using a subset of the set of historic visits, each subset of the set of historic visits having at least one feature in common with the possible current visit; determining a corresponding prediction confidence with each candidate pattern-based inference; and selecting the candidate prediction having the highest prediction confidence as the determined pattern-based inference.
Tran teaches determining pattern-based inference comprises: determining a set of candidate pattern-based inference (i.e., several distinct place IDs within the leaf node’s visit set, see at least page 4, section 4.1.2), each candidate pattern-based inference determined using a subset of the set of historic visits (i.e., using features of the current visit to descend the decision tree to obtain a leaf node which contains a set of training visit sets that most closely match the 
determining a corresponding prediction confidence with each candidate pattern-based inference (i.e., difference between its leaving time and the leaving time of the test set visit, see at least page 4, section 4.1.2); and 
selecting the candidate inference having the highest prediction confidence as the determined pattern-based inference (i.e., select from the visit set the visit with the smallest difference between its leaving time and the leaving time of the test set visit, if this difference is less than a user-specified threshold, then we use the next place ID of v as the prediction, see at least page 4, section 4.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg to determine a set of candidate pattern-based inference, each candidate pattern-based inference determined using a subset of the set of historic visits, each subset of the set of historic visits having at least one feature in common with the possible current visit; determine a corresponding prediction confidence with each candidate pattern-based inference; and select the candidate inference having the highest prediction confidence as the determined pattern-based inference as similarly taught by Tran in order to obtain the set of training set visits that most closely match the current visit (see at least pages 3-4, section 4.1 of Tran).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg, in view of Grzywaczewski, further in view of Li, further in view of Tran, further in view of Marlevi, further in view of Marti.

As per claim 19, Faaborg does not explicitly teach wherein determining the set of candidate pattern-based predictions comprises, for each candidate prediction: performing visit filtering to determine the subset of historic visits; determining a similarity score for each historic visit in the subset with respect to the possible current visit, based on a visitation similarity between the historic visit and the possible current visit; and determining from the subset of historic visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historic visits having a similarity score that satisfies the similarity threshold. 
Tran teaches performing visit filtering to determine the subset of historic visits (i.e., using features of the current visit to descend the decision tree to obtain a leaf node which contains a set of training visit sets that most closely match the current visit, see at least abstract, pages 3-4, section 4.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg to perform visit filtering to determine the subset of historic visits as similarly taught by Tran because Faaborg takes current context into consideration when predicting a destination of a user (see at least [0057] of Faaborg) and the use of a subset to determine the predicted destination based on the current context as taught by Tran would have been obvious to one of ordinary skill in the art as it is applying a known technique to 
Marlevi teaches determining a similarity score for each historic visit in a subset with respect to a possible current visit (i.e., comparing a current sequence that includes the current location of the mobile terminal and a plurality of previous locations of the mobile terminal to each of a plurality of stored sequences that each include previous locations of the mobile terminal, matching schemes include second-class matching or third-class matching, see at least column 3, lines 1-25, column 7, lines 43-57, column 11, line 60 – column 13, line 58), based on a visitation similarity between the historic visit and the possible current visit (i.e., degree of the duration of a first sequence of states matches the duration of a second sequence of states having a similar length (velocity or time-matching), degree that the frequency of a first sequence of states having a similar length (frequency or period matching), see at least column 11, line 60 – column 13, line 58); 
determining from the subset of historic visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historic visits having a similarity score that satisfies the similarity threshold (i.e., MC or MT that fulfill the [Symbol font/0x68]-matching requirement with incoming sequence ([Symbol font/0x68]>[Symbol font/0x61]3), MC or MT that fulfill the [Symbol font/0x66]-matching requirement with confidence value [Symbol font/0x61]4, see at least column 11, line 60 – column 13, line 58);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg and Tran to determining a similarity score for each historic visit in a subset with respect to the possible current visit and determining from the subset of historic visits, an example set of historic visits based on a comparison of the 

As per claim 20, Faaborg does not explicitly teach wherein determining the set of candidate pattern-based prediction further comprises, for each candidate pattern: determining the candidate pattern-based prediction as the inferred location that occurs the most often, in the example set, wherein the similarity threshold is predetermined or based on the number of historic visits in the subset.
Marti teaches determining the candidate pattern-based prediction as the inferred location that occurs the most often, in the example set (i.e., more transitions from one state to another state in the past at the given time can correspond to a higher probability density value, providing the location as predicted future location can include identifying a state associated with a highest probability, and designating the location associated with the state with the highest probability as the predicted future location, see at least [0052], [0106]), wherein the similarity threshold is predetermined or based on the number of historic visits in the subset (see at least column 23, lines 36-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faaborg and Tran to determining the set of candidate pattern-based prediction further comprises, for each candidate pattern: determining the candidate pattern-based prediction as the inferred location that occurs the most often, in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al. (US 2014/0199980) teaches estimating mobile device’s future location, and avoiding use of GPS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121